362 U.S. 216 (1960)
WILLIS
v.
UNITED STATES.
No. 546, Misc.
Supreme Court of United States.
Decided March 21, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Petitioner pro se.
Solicitor General Rankin for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. Upon the suggestion of the Solicitor General that the case be remanded to the Court of Appeals in light of what we are informed is the present practice of that court "to appoint an attorney in all cases on direct appeal where the trial judge's certificate of bad faith is attacked" the petition for writ of certiorari is granted. The judgment of the Court of Appeals for the District of Columbia Circuit is vacated and the case is remanded to that court for further proceedings.